DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Fukumoto et al. (US 2012/0105590 A1).[claim 1]
Regarding claim 1, Lee discloses an electronic device comprising: a first camera having a first angle of view (Figure 1, Item 110 or 112); a second camera having a second angle of view (Figure 1, Item 112 or 110); a display (Figure 2, Item 150); a memory (Figure 2, Item 120); and a processor (Figure 2, Item 130/140), wherein the processor is configured to: collect a first image obtained by the first camera with respect to an external object, when the first camera is focused on the external object (e.g. 
Fukumoto discloses an electronic device which adjusts a background blur of an image by receiving an input associated with a depth adjustment with respect to the image (Figure 9, S15); blurring a portion of the image based on depth information and the depth adjustment, thereby resulting in the blurred image (Figure 9, S16); and displaying the blurred third image (Figure 9, S17), see also Figures 10-13 showing adjustment of depth of field using sliders 412/413.  The system of Fukumoto allows a user to freely adjust the depth of field of a captured image while providing a display of the changed depth of field to the user for review thereby easily setting a desired depth of field (e.g. Paragraphs 0006-0010, 0069).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a system for receiving an input, blurring the image of Lee according to the received input and displaying the resulting 
Note that the depth of field effect blurring effect is applied to regions other than a region associated with a selected focus distance (i.e. a selected region of the image).  Therefore, the system of Lee in view of Fukumoto would blur a remaining region other than the selected region as claimed.[claim 3]
Regarding claim 3, Lee discloses the electronic device of claim 1, wherein the processor is configured to: receive a signal with respect to a shooting for the external object, obtain the first image using the first camera in response to the signal, and obtain the second image using the second camera in response to the signal (Paragraph 0076; capturing and processing of raw image data to generate a still image according to a photographing command).[claim 15]
Claim 15 is a method claim corresponding to apparatus claim 1.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Fukumoto et al. (US 2012/0105590 A1) in view of Wakabayashi et al. (US 2011/0234881 A1).[claim 4]
Regarding claim 4, Lee discloses storing images in the memory (e.g. Paragraph 0074), but does not disclose storing the first image and the second image together as one file.
Wakabayashi discloses a similar image capture devices which captures a plurality of images having different fields of view (e.g. Figures 1 and 2).  Wakabayashi additionally discloses storing a single file including the plurality of images together (Figure 6) thus ensuring that the two images remain .  

Claims 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Kim et al. (US 2016/0381289 A1) ) in view of Fukumoto et al. (US 2012/0105590 A1).[claim 5]
Regarding claim 5, Lee discloses an electronic device comprising:  15a first camera (Figure 1, Item 110); a second camera placed to be spaced apart from the first camera with a predetermined distance (Figure 1, Item 112); a display (Figure 2, Item 150); a memory (Figure 2, Item 120; and 20a processor (Figure 2, Item 130/140), wherein the processor is configured to: collect first image data with respect to an external object using the first camera when the first camera is focused on the external object (e.g. Paragraph 0096, 0199, 0221) and second image data with respect to the external object using the second camera (Figures 3 and 4A; wide and tele images); and extract depth information (Figure 12, Paragraphs 0170-0181).  However, Lee does not disclose extracting depth information based on a difference between the first 25image data and the second image data.
Kim discloses a similar system including first and second cameras (Figure 1, Items 20 and 30) and further discloses generating depth information based on a difference between the first image and the second image (Paragraph 0150).  The system of Kim allows for extracting of depth information using post-processing of captured images and does not require the use of special depth sensing pixels as used in Lee, thereby simplifying the image sensors.  Therefore, it would have been obvious before the 
Fukumoto discloses an electronic device which adjusts a background blur of an image by displaying a preview image including a subject and a focused area and a remaining portion excluding the focused area (e.g. Figures 10-13), displaying a first user interface associated with a control of a display effect applied to the preview image (Figure 11, Item 410); determining a level of the display effect based on a user’s input identified using the first user interface and the depth information (Figures 10-13; setting depth of field for the target image based on user’s adjustment of the slider) and applying the display effect to the remaining portion of preview image (i.e. the portion outside of the depth of field setting set by the user; Figure 9, S15-S17).  The system of Fukumoto allows a user to freely adjust the depth of field of a captured image while providing a display of the changed depth of field to the user for review thereby easily setting a desired depth of field (e.g. Paragraphs 0006-0010, 0069).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a system for receiving an input, blurring the image of Lee according to the received input and displaying the resulting blurred image as taught by Fukumoto so that the user may freely set the depth of field of the image of Lee using the system as taught by Fukumoto to achieve an image with a desired depth of field.
[claim 8]
Regarding claim 8, Fukumoto discloses displaying the preview image based on a captured image (Figures 9-11).  Note that in Lee in view of Kim, the captured image would be at least one of the first image data or the second image data as claimed.[claim 9]
Regarding claim 9, see the rejection of claim 3 above.  Additionally note that it would have been obvious to additionally store the generated depth information in the memory from the first and second images as taught by Kim so that the depth information is available for processing along with the first and second images.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Kim et al. (US 2016/0381289 A1) ) in view of Fukumoto et al. (US 2012/0105590 A1) in view of Wakabayashi et al. (US 2011/0234881 A1).[claim 10]
Regarding claim 10, see the rejection of claim 4 above and note that it would similarly be obvious to store the first and second image data together in a file as taught by Wakabayashi in the system of Lee in view of Kim in view Fukumoto.  Additionally see the rejection of claim 9 above and note that Wakabayashi discloses storing various ancillary information along with the first and second images (Figure 6).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to store the ancillary information as taught by Wakabayashi including depth information along with the first and second [claim 11]
Regarding claim 11, see the rejection of claim 10 above and note that Wakabayashi discloses storing shoot-setting information as part of the ancillary data stored in the file (Paragraph 0100).[claim 12]
Regarding claim 12, see the rejection of claims 5 and 8 above and note that Lee discloses storing the first and second images which are used as the preview image at the time of shooting (e.g. Paragraph 0076 and Figure 2).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Kim et al. (US 2016/0381289 A1) ) in view of Fukumoto et al. (US 2012/0105590 A1)  in view of Wakabayashi et al. (US 2011/0234881 A1) in view of Official Notice.[claim 13]
Regarding claim 13, Lee in view of Kim in view of Fukumoto in view of Wakabayashi does not explicitly disclose wherein the processor is configured to display a representative image based on one of the first image data and the second image data through the display by an application's request associated with an output of the image.
However, Official Notice is taken that it is well known in the art to display images during a playback mode (i.e. according to an application request associated with an output image) so that a user may review stored images.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a playback mode to allow a user to display stored images for review.[claim 14]

However, Official Notice is further taken that it is well known to provide an editing interface during a playback operation to allow a user to apply display effects to images so that the user may edit the displayed image to apply desired effects.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to display a second user interface associated with a control of a display effect corresponding to the representative image; and update the representative image using at least the display effect determined based on a user's input identified using the second user interface 20and the depth information so that the user may adjust the depth effects of played back images in the system of Lee in view of Kim in view Fukumoto in view of Wakabayashi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 2018/0227478 A1) teaches a system for updating blur during a live preview (e.g. Figures 2-3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698